The Honorable Bobby Tullis State Representative PO Box 277 Mineral Springs, AR 71851
Dear Representative Tullis:
You have requested an opinion regarding the Arkansas Freedom of Information Act, the same being Ark. Stat. Ann. 12-2801 et seq. Specifically, you wish to know if the County Judge, County Sheriff, County Clerk, Circuit Clerk, and County Assessor may meet without violating the open meetings provision of the Freedom of Information Act.
The answer to your question is yes.
Ark. Stat. Ann. 12-2805 provides:
   Except as otherwise specifically provided by law, all meetings, formal or informal, special or regular, of the governing bodies of all municipalities, counties, townships, and school districts, and all boards, bureaus, commissions or organizations of the State of Arkansas, except Grand Juries, supported wholly or in part by public funds, or expending public funds, shall be public meetings. The time and the place of each regular meeting shall be furnished to anyone who requests the information.
The above language makes reference to meetings of governing bodies of governmental units.  Since the group of people you mention do not comprise a governing body, the Freedom of Information Act does not apply.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair.